Order entered March 6, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00150-CV

                              LAURA CARACIO, Appellant

                                             V.

JOHN DOE, INDIVIDUALLY AND AS NEXT FRIEND OF JOHN DOE, JR., A MINOR
        AND JANE DOE, INDIVIDUALLY AND AS NEXT FRIEND OF
                  JOHN DOE, JR., A MINOR, Appellees

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-17-16679

                                         ORDER
      Before the Court is appellant’s March 4, 2019 motion for an extension of time to file her

brief. We GRANT the motion and extend the time to April 8, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE